DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020, 3/6/2021, and 4/27/2021, were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180075652 A1, published: 3/5/2018), in view of Lashkari et al. (US 20170178272 A1, published: 6/22/2017), and in further view of Kwan (US 20180096362 A1, published: 4/5/2018).
Claim 1:  Kim teaches a system enabling digital reality experiences and decentralized transactions of real estate projects (a 360-degree virtual reality image of a space of an offering and thus provides a consumer with reality and spaciousness as if the consumer existed in a real space of the offering in order to provide accurate information about the image of the offering to the consumer [Kim, 0010]), the system comprising:
a server comprising a memory and a processor (producing a virtual reality image about the inside of an offering performed by a server [Kim, 0012].  Referring to FIG. 6, the 3D modeling image providing server 200 may include a communication module 610, a memory 620, and a processor 630 [Kim, 0110, FIG. 6]), the memory storing data models and data of virtual replicas of real estate properties associated with real estate projects stored in a project database and instructions for processing the virtual replicas (the server 200 provides a virtual reality image of the inside of real estate to consumers. The virtual reality image is an image that provides a consumer with reality as if the consumer were on the spot of the real estate [Kim, 0046, FIG. 1].  The memory 620 stores therein a 3D modeling program about an image [Kim, 0112]), the processor being configured to process the data to provide digital reality experiences for users (the virtual reality device refers to a device that plays an image covering the whole view of a user. Further, the virtual reality device provides the user with a spatial or temporal experience similar to reality by using the user's motion as a control means [Kim, 0060]); and
at least one user device connected to the server via a network (referring to FIG. 1, a system in accordance with an exemplary embodiment of the present disclosure includes a consumer device 100, a server 200, and a supplier device 300 [Kim, 0045, FIG. 1]), wherein the server is further configured to connect to a distributed ledger platform enabling decentralized records of interactions with media content comprising the virtual replicas (the supplier device 300 refers to a device that three-dimensionally models an offering image and then stores the image in a database or requests transfer of the image to a consumer device 100 of a consumer who wants to buy or rent the real estate [Kim, 0040]).

Kim does not teach the at least one user device being configured to detect and track virtual objects associated with the real estate projects and to output media content to users enabling the digital reality experiences.
However, Lashkari teaches the at least one user device being configured to detect and track virtual objects associated with the real estate projects and to output media content to users enabling the digital reality experiences (the VR tracking software may enable a given virtual reality scene or objects to react to a user's natural body motions. Thus, for example, the VR tracking software may enable a user to interact with head, hands, and feet with virtual objects in a manner similar to real objects to provide a convincing sensation of telepresence [Lashkari, 0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of Kim, to include the virtual object tracking feature of Lashkari.
One would have been motivated to make this modification to improve user inputs to include the interaction with virtual objects that said user may interact with.  Such will deliver a more convincing illusion that the user is in, and is interacting with, a virtual world.

The combination of Kim and Lashkari, does not teach wherein the decentralized records comprise ownership tokens of each property that enable fractional property ownership.
However, Kwan teaches wherein the decentralized records comprise ownership tokens of each property that enable fractional property ownership (the user selects title and vesting options. Such as sole ownership, tenants in common, joint tenancy with right of survivorship, community property, living trust, company, or other title and vesting options [Kwan, 0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim and Lashkari, to include the ownership feature of Kwan.
One would have been motivated to make this modification to allow users to both explore a virtual representation of real estate, and to make an offer, just as if they were participating in the actual world, with the ability to both explore and make a bid on a property of interest.

Claim 2:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  Kwan further teaches wherein the virtual replicas represent real estate properties of real estate projects selected from the group consisting of unbuilt real estate projects, already-built real estate projects, and combinations thereof (such virtual reality technology is emerging as a powerful tool in selling property developments off-the-plan, i.e. before they have even been built [Kwan, 0045]).

Claim 4:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  Kim further teaches wherein the data models comprise one or more of a 3D model, a dynamic model, a geometric model, or a machine learning model, or a combination of such models (creating a 3D model about the offering on the basis of the feature and the panoramic image in response to an input by the supplier device [Kim, 0012]).

Claim 8:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  Kwan further teaches wherein the memory of the server further comprises a recommender module for providing ranking and filtering of projects to users through collaborative filtering or simulated filtering (the system of claim 4, wherein the classification of properties by type further comprises filtering desirable investments by analyzing features including a below market price or a cash offer with quick sale [Kwan, Claim 5].  The system of claim 4, wherein the classification of properties by type further comprises filtering desirable investments by analyzing highly rated sellers [Kwan, Claim 6]).
 
Claim 9:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  Kim further teaches wherein the system employs a cloud to edge distributed computing infrastructure (the “network” may be implemented as wired networks such as a Local Area Network (LAN), a Wide Area Network (WAN) or a Value Added Network (VAN) or all kinds of wireless networks such as a mobile radio communication network or a satellite communication network [Kim, 0038]).
 
Claim 10:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  Lashkari further teaches wherein the network comprises millimeter-wave (mmW) or combinations of mmW and sub 6 GHz communication systems, or a wireless local area network (Wi-Fi) (WiFi [Lashkari, 0033]).

Claims 3 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180075652 A1, published: 3/5/2018), Lashkari et al. (US 20170178272 A1, published: 6/22/2017), and Kwan (US 20180096362 A1, published: 4/5/2018), and in further view of Lete et al. (US 20170140484 A1, published: 5/8/2017).
Claim 3:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  The combination of Kim, Lashkari, and Kwan, does not teach wherein the digital reality experiences comprise visualizing and performing transactions on identified real estate properties in areas surrounding a target real estate property.
However, Lete teaches wherein the digital reality experiences comprise visualizing and performing transactions on identified real estate properties in areas surrounding a target real estate property (the user may be able to immediately switch among different units or areas (e.g., load a completely different apartment home for viewing from the one they were presently within), travel outside the unit (e.g., see a surrounding neighborhood for the home), and/or any of a variety of travel options, either upon their own movement using a user interface or control element, via unprompted voice commands or other user interface manipulation, and/or upon responding to prompted questions provided by the system 101 [Lete, 0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim, Lashkari, and Kwan, to include the surrounding area real estate visualizing features and sensing feature of Lete.
One would have been motivated to make this modification to improve the illusion that the user is interacting with a virtual world through realistic representations of sensed features.

Claim 5:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  The combination of Kim, Lashkari, and Kwan, does not teach wherein the virtual replicas represent already-built real estate properties, wherein the already-built real estate properties comprise a plurality of real objects, and wherein the plurality of real objects comprise connected devices with sensing mechanisms configured to obtain real-time data from the real objects to enrich and synchronize the virtual replicas.
However, Lete teaches wherein the virtual replicas represent already-built real estate properties, wherein the already-built real estate properties comprise a plurality of real objects, and wherein the plurality of real objects comprise connected devices with sensing mechanisms configured to obtain real-time data from the real objects to enrich and synchronize the virtual replicas (a user can position the electronic device 202 such that a camera on the electronic device 202 is pointed towards the item of furniture 224. This may cause a real time (or substantially real-time) image of the item of furniture 224 to be displayed upon the display 226 of the electronic device 202. This functionality allows a user to choose or otherwise indicate if and/or what customizations they would like to see for the setting 204 [Lete, 0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim, Lashkari, and Kwan, to include the surrounding area real estate visualizing features and sensing feature of Lete.
One would have been motivated to make this modification to improve the illusion that the user is interacting with a virtual world through realistic representations of sensed features.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180075652 A1, published: 3/5/2018), Lashkari et al. (US 20170178272 A1, published: 6/22/2017), and Kwan (US 20180096362 A1, published: 4/5/2018), and in further view of Joao (US 20080243721 A1, published: 10/2/2008).
Claim 6:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  The combination of Kim, Lashkari, and Kwan, does not teach wherein the memory of the server further stores a historic utilities consumption module, and wherein historic utilities consumption data and real-time sensor data are processed by the processor of the server to simulate utility consumption behavior and estimated costs.
However, Joao teaches wherein the memory of the server further stores a historic utilities consumption module, and wherein historic utilities consumption data and real-time sensor data are processed by the processor of the server to simulate utility consumption behavior and estimated costs (the present invention can also be utilized so as to provide historical, statistical data and/or information regarding how markets, indices, stocks, bonds, securities, portfolios of securities, mutual funds, trusts, currencies, commodities, foreign exchange rates, interest rates, currencies, real estate investment trusts, real estate, real property or real properties, utility services and/or utility products [Joao, 0026]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim, Lashkari, and Kwan, to include the historical utilities feature of Joao.
One would have been motivated to make this modification to help users make an informed decision of real-world costs of purchasing real-estate: including the price of the real estate and the costs that the user should expect to pay monthly.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180075652 A1, published: 3/5/2018), Lashkari et al. (US 20170178272 A1, published: 6/22/2017), and Kwan (US 20180096362 A1, published: 4/5/2018), and in further view of Rowland (US 20060010005 A1, published: 1/12/2006).
Claim 7:  The combination of Kim, Lashkari, and Kwan, teaches the system of claim 1.  The combination of Kim, Lashkari, and Kwan, does not teach wherein the memory of the server further comprises a real estate price projection module based on a historical real estate price and future developments that may affect the real estate project price.
However, Rowland teaches wherein the memory of the server further comprises a real estate price projection module based on a historical real estate price and future developments that may affect the real estate project price (the products module includes a historical database configured to hold historical product information for statistical analysis thereof. Statistical analysis may include predicting a future price of a product [Rowland, 0014]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim, Lashkari, and Kwan, to include the historical real estate projection feature of Rowland.
One would have been motivated to make this modification to help users make an informed decision of real-world costs of purchasing real-estate: including the changes of pricing over time.

Claims 11, 12, 14, and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180075652 A1, published: 3/5/2018), in view of Kwan (US 20180096362 A1, published: 4/5/2018).
Claim 11:  Kim teaches a method enabling digital reality experiences and decentralized transactions of real estate projects (a 360-degree virtual reality image of a space of an offering and thus provides a consumer with reality and spaciousness as if the consumer existed in a real space of the offering in order to provide accurate information about the image of the offering to the consumer [Kim, 0010]), the method comprising:
developing virtual replicas of real estate projects and storing the virtual replicas in a memory of a server, the virtual replicas comprising data models and data of the real estate projects and instructions for processing the virtual replicas by a processor (the server 200 provides a virtual reality image of the inside of real estate to consumers. The virtual reality image is an image that provides a consumer with reality as if the consumer were on the spot of the real estate [Kim, 0046, FIG. 1].  The memory 620 stores therein a 3D modeling program about an image [Kim, 0112]), wherein the server is further configured to connect to a distributed ledger platform enabling decentralized record of interactions with media content comprising the virtual replicas (the supplier device 300 refers to a device that three-dimensionally models an offering image and then stores the image in a database or requests transfer of the image to a consumer device 100 of a consumer who wants to buy or rent the real estate [Kim, 0040]);
retrieving real estate project media content comprising the virtual replicas and outputting the content to a user device (he supplier UI providing unit 220 may extract a feature, with which the height from a floor to a ceiling and a wall surface structure within the real estate can be obtained, from the panoramic image [Kim, 0085].  he virtual reality device may include a head mounted display which directly displays a 360-degree image or displays a 360-degree image through another device. Otherwise, the virtual reality device may be mounted with a device, such as a smart phone, configured to display a 360-degree image and may include two wide-angle lenses installed to be adjacent to the mounted device and the user's eyes [Kim, 0061]); and
recording interactions and life-cycle of the virtual replicas in a distributed ledger (the supplier device 300 refers to a device that three-dimensionally models an offering image and then stores the image in a database or requests transfer of the image to a consumer device 100 of a consumer who wants to buy or rent the real estate [Kim, 0040]).

Kim does not teach and wherein the decentralized records comprise ownership tokens that enable fractional property ownership.
However, Kwan teaches and wherein the decentralized records comprise ownership tokens that enable fractional property ownership (the user selects title and vesting options. Such as sole ownership, tenants in common, joint tenancy with right of survivorship, community property, living trust, company, or other title and vesting options [Kwan, 0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of Kim, to include the ownership feature of Kwan.
One would have been motivated to make this modification to allow users to both explore a virtual representation of real estate, and to make an offer, just as if they were participating in the actual world, with the ability to both explore and make a bid on a property of interest.

Claim 12:  The combination of Kim and Kwan, teaches the method of claim 11.  Kwan further teaches wherein the virtual replicas represent real estate projects selected from the group consisting of unbuilt real estate projects, already-built real estate projects, and a mixture of already-built and unbuilt real estate projects (such virtual reality technology is emerging as a powerful tool in selling property developments off-the-plan, i.e. before they have even been built [Kwan, 0045]).

Claim 14:  The combination of Kim and Kwan, teaches the method of claim 11.  Kim further teaches wherein the data models comprise one or more of a 3D model, a dynamic model, a geometric model, or a machine learning model, or a combination of such models (creating a 3D model about the offering on the basis of the feature and the panoramic image in response to an input by the supplier device [Kim, 0012]).

Claim 18:  The combination of Kim and Kwan, teaches the method of claim 11.  Kwan further teaches wherein the memory of the server further comprises a recommender module for providing ranking and filtering of projects to users through collaborative filtering or simulated filtering (the system of claim 4, wherein the classification of properties by type further comprises filtering desirable investments by analyzing features including a below market price or a cash offer with quick sale [Kwan, Claim 5].  The system of claim 4, wherein the classification of properties by type further comprises filtering desirable investments by analyzing highly rated sellers [Kwan, Claim 6]).

Claim 19:  The combination of Kim and Kwan, teaches the method of claim 11.  Kim further teaches wherein the server is included in a system employing a cloud to edge distributed computing infrastructure (the “network” may be implemented as wired networks such as a Local Area Network (LAN), a Wide Area Network (WAN) or a Value Added Network (VAN) or all kinds of wireless networks such as a mobile radio communication network or a satellite communication network [Kim, 0038]).

Claim 20:  Kim teaches a computer readable medium having stored thereon instructions configured to cause one or more computing devices to perform steps comprising:
developing virtual replicas of real estate projects and storing the virtual replicas in a memory of a server, the virtual replicas comprising data models and data of the real estate projects and instructions for processing the virtual replicas by a processor (the server 200 provides a virtual reality image of the inside of real estate to consumers. The virtual reality image is an image that provides a consumer with reality as if the consumer were on the spot of the real estate [Kim, 0046, FIG. 1].  The memory 620 stores therein a 3D modeling program about an image [Kim, 0112]), wherein the server is further configured to connect to a distributed ledger platform enabling decentralized record of interactions with media content comprising the virtual replicas (the supplier device 300 refers to a device that three-dimensionally models an offering image and then stores the image in a database or requests transfer of the image to a consumer device 100 of a consumer who wants to buy or rent the real estate [Kim, 0040]);
retrieving real estate project media content comprising the virtual replicas and outputting the content to a user device (he supplier UI providing unit 220 may extract a feature, with which the height from a floor to a ceiling and a wall surface structure within the real estate can be obtained, from the panoramic image [Kim, 0085].  he virtual reality device may include a head mounted display which directly displays a 360-degree image or displays a 360-degree image through another device. Otherwise, the virtual reality device may be mounted with a device, such as a smart phone, configured to display a 360-degree image and may include two wide-angle lenses installed to be adjacent to the mounted device and the user's eyes [Kim, 0061]); and
recording interactions and life-cycle of the virtual replicas in a distributed ledger (the supplier device 300 refers to a device that three-dimensionally models an offering image and then stores the image in a database or requests transfer of the image to a consumer device 100 of a consumer who wants to buy or rent the real estate [Kim, 0040]).

Kim does not teach and wherein the decentralized records comprise ownership tokens that enable fractional property ownership.
However, Kwan teaches and wherein the decentralized records comprise ownership tokens that enable fractional property ownership (the user selects title and vesting options. Such as sole ownership, tenants in common, joint tenancy with right of survivorship, community property, living trust, company, or other title and vesting options [Kwan, 0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of Kim, to include the ownership feature of Kwan.
One would have been motivated to make this modification to allow users to both explore a virtual representation of real estate, and to make an offer, just as if they were participating in the actual world, with the ability to both explore and make a bid on a property of interest.

Claims 13 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180075652 A1, published: 3/5/2018) and Kwan (US 20180096362 A1, published: 4/5/2018), and in further view of Lete et al. (US 20170140484 A1, published: 5/8/2017).
Claim 13:  The combination of Kim and Kwan, teaches the method of claim 11.  The combination of Kim and Kwan, does not teach further comprising visualizing and performing transactions on identified real estate properties in areas surrounding a target real estate property.
However, Lete teaches further comprising visualizing and performing transactions on identified real estate properties in areas surrounding a target real estate property (the user may be able to immediately switch among different units or areas (e.g., load a completely different apartment home for viewing from the one they were presently within), travel outside the unit (e.g., see a surrounding neighborhood for the home), and/or any of a variety of travel options, either upon their own movement using a user interface or control element, via unprompted voice commands or other user interface manipulation, and/or upon responding to prompted questions provided by the system 101 [Lete, 0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim and Kwan, to include the surrounding area real estate visualizing feature and sensing feature of Lete.
One would have been motivated to make this modification to improve the illusion that the user is interacting with a virtual world through realistic representations of sensed features.

Claim 15:  The combination of Kim and Kwan, teaches the method of claim 11.  The combination of Kim and Kwan, does not teach wherein the virtual replicas represent already-built real estate properties, wherein the already-built real estate properties comprise a plurality of real objects, and wherein the plurality of real objects comprise connected devices with sensing mechanisms configured to obtain real-time data from the real objects to enrich and synchronize the virtual replicas.
However, Lete teaches wherein the virtual replicas represent already-built real estate properties, wherein the already-built real estate properties comprise a plurality of real objects, and wherein the plurality of real objects comprise connected devices with sensing mechanisms configured to obtain real-time data from the real objects to enrich and synchronize the virtual replicas (a user can position the electronic device 202 such that a camera on the electronic device 202 is pointed towards the item of furniture 224. This may cause a real time (or substantially real-time) image of the item of furniture 224 to be displayed upon the display 226 of the electronic device 202. This functionality allows a user to choose or otherwise indicate if and/or what customizations they would like to see for the setting 204 [Lete, 0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim and Kwan, to include the surrounding area real estate visualizing feature and sensing feature of Lete.
One would have been motivated to make this modification to improve the illusion that the user is interacting with a virtual world through realistic representations of sensed features.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180075652 A1, published: 3/5/2018) and Kwan (US 20180096362 A1, published: 4/5/2018), and in further view of Joao (US 20080243721 A1, published: 10/2/2008).
Claim 16:  The combination of Kim and Kwan, teaches the method of claim 11.  The combination of Kim and Kwan, does not teach wherein the memory of the server further stores a historic utilities consumption module, and wherein historic utilities consumption data and real-time sensor data are processed by the processor of the server to simulate utility consumption behavior and estimated costs.
However, Joao teaches wherein the memory of the server further stores a historic utilities consumption module, and wherein historic utilities consumption data and real-time sensor data are processed by the processor of the server to simulate utility consumption behavior and estimated costs (the present invention can also be utilized so as to provide historical, statistical data and/or information regarding how markets, indices, stocks, bonds, securities, portfolios of securities, mutual funds, trusts, currencies, commodities, foreign exchange rates, interest rates, currencies, real estate investment trusts, real estate, real property or real properties, utility services and/or utility products [Joao, 0026]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim and Kwan, to include the historical utilities feature of Joao.
One would have been motivated to make this modification to help users make an informed decision of real-world costs of purchasing real-estate: including the price of the real estate and the costs that the user should expect to pay monthly.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180075652 A1, published: 3/5/2018) and Kwan (US 20180096362 A1, published: 4/5/2018), and in further view of Rowland (US 20060010005 A1, published: 1/12/2006).
Claim 17:  The combination of Kim and Kwan, teaches the method of claim 11.  The combination of Kim and Kwan, does not teach wherein the memory of the server further comprises a real estate price projection module based on a historical real estate price and future developments that may affect the real estate project price.
However, Rowland teaches wherein the memory of the server further comprises a real estate price projection module based on a historical real estate price and future developments that may affect the real estate project price (the products module includes a historical database configured to hold historical product information for statistical analysis thereof. Statistical analysis may include predicting a future price of a product [Rowland, 0014]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual reality real estate user interface invention of the combination of Kim and Kwan, to include the historical real estate projection feature of Rowland.
One would have been motivated to make this modification to help users make an informed decision of real-world costs of purchasing real-estate: including the changes of pricing over time.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references include a virtual reality interface to view real estate properties:
Olefson (US 20030083957 A1, published: 5/1/2003)
Jung et al. (US 20190333174 A1, filed: 4/18/2018)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145